The opinion of the court was delivered by
Nicholls, O. J.
The case turns entirely upon questions of fact. It is useless to refer particularly to the evidence. It suffices to say that plaintiff has failed to sustain allegations of her petition. The horse was not driven by a careless driver when it took fright; it had not been left standing alone. The owner of the horse and vehicle had just gone into an adjacent building to collect a bill, leaving them in charge .of an attendant, who had gotten out and was holding the horse by the bridle *110when there was a sudden blowing off of steam from the boilers of a rice mill in the immediate neighborhood, through a pipe leading into the street and near where the horse was standing. The animal is shown not to have been vicious, as alleged, but a very gentle one, ;and the escaping steam was calculated to frighten any animal. It took fright, whirled around and threw the attendant into the gutter, although he did his best to hold him. It then ran through the streets, finally injuring the child upon the sidewalk on Chartres street. It is true that the pipe through which the steam escaped upon the street was visible, but there was no reason whatever on the part of the owner or the attendant to anticipate that steam would have been permitted to be blown off through it at that hour, and without warning from the mill, and such was not the practice. We discover no negligence on the part of the defendants. The accident was a deplorable one, but it is not to be attributed to any fault of the appellees.
The judgment of the lower court is correct and it is hereby affirmed.